--------------------------------------------------------------------------------

Exhibit 10.1
 
AMENDMENT NO. 2 TO ETHANOL PURCHASE AGREEMENT


This AMENDMENT NO. 2 TO ETHANOL PURCHASE AGREEMENT (this "Amendment") is entered
into effective as of October 31, 2014 (the “Amendment Effective Date”) between
Southwest Iowa Renewable Energy, LLC, an Iowa limited liability company
(“Producer”) and Bunge North America, Inc., a New York corporation (“Bunge”) and
amends that certain Ethanol Purchase Agreement between Producer and Bunge dated
January 1, 2012 (the “Purchase Agreement”). Producer and Bunge are sometimes
hereinafter collectively referred to as the “Parties” or individually as a
“Party.”


WHEREAS, Producer provided Bunge with a Notice of Nonrenewal dated as of
February 28, 2014 (“Notice of Nonrenewal”) in accordance with the terms of
Section 6.1 of the Purchase Agreement;


WHEREAS, Producer and Bunge entered into that certain Amendment No. 1 to Ethanol
Purchase Agreement dated as of August 29, 2014 (“First Amendment to Purchase
Agreement”) which amended section 6.1 of the Purchase Agreement;


WHEREAS, in accordance with the terms of the Purchase Agreement, as amended by
the First Amendment to Purchase Agreement and the Notice of Nonrenewal, the
Purchase Agreement will terminate upon the expiration of the initial term on
October 31, 2014; and


WHEREAS, the Parties desire to amend the Purchase Agreement to provide that the
initial term of the Purchase Agreement will expire on January 31, 2015.


NOW, THEREFORE, in consideration of the premises and mutual agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, agree as follows:


1.            Definitions and Interpretation. Capitalized terms used herein and
not otherwise defined herein shall have the meanings ascribed to such terms in
the Purchase Agreement.


2.            Amendment to Purchase Agreement. The Parties hereby agree that the
Purchase Agreement is hereby amended as follows:


2.1            The Parties hereto understand and agree that Section 6.1of the
Purchase Agreement shall be shall be deleted in its entirety and replaced with
the following:


“6.1.       Term. The initial term of this Agreement will begin on the Effective
Date, and, unless earlier terminated in accordance with the terms hereof, will
expire on January 31, 2015. Unless earlier terminated in accordance with this
Agreement, this Agreement will automatically renew for successive three-year
terms thereafter unless either Party gives written notice to the other Party of
its election not to renew, no later than 180 days prior to the expiration of the
initial term or the then current renewal term, as applicable. The “Term” will be
the total of the initial term of this Agreement and any renewal terms. The
“Effective Date” will be January 1, 2012.”
 

--------------------------------------------------------------------------------

3.            Notice of Nonrenewal. The Parties hereto acknowledge that the
previously provided Notice of Nonrenewal remains in full force and effect;
provided, however, the expiration date of the Purchase Agreement referenced in
such Notice of Nonrenewal shall be deemed to be January 31, 2015 in accordance
with provisions of this Amendment.


4.            Conflict and Continuation. For the purposes of this Amendment, to
the extent any of the provisions of this Amendment are inconsistent with the
terms and conditions of the Purchase Agreement, the terms and conditions of this
Amendment will prevail. In all other respects, the terms and conditions of the
Purchase Agreement shall remain in full force and effect and shall be applicable
to this Amendment and the Parties hereto.


5.            Counterparts. This Amendment may be executed in any number of
counterparts and by the different Parties hereto in separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. To evidence its execution
of an original counterpart of this Amendment, a Party may deliver via facsimile
or pdf transmission a copy of its original executed counterpart signature page
to the other Party, and such transmission shall constitute delivery of an
original, executed copy of this Amendment to the receiving Party for purposes of
determining execution and effectiveness of this Amendment. Notwithstanding the
foregoing, any Party delivering such counterpart signature by facsimile or pdf
transmission agrees to provide an original executed signature page to the
receiving Party by express delivery promptly upon request thereof.


[Signature Page Follows]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
Amendment Effective Date first written above.


Bunge North America, Inc.
 
Southwest Iowa Renewable Energy, LLC
         
By:
 
 
By:
 
         
Name: 
   
Name: 
Brian T. Cahill
         
Title:
   
Title:
CEO and General Manager


 

--------------------------------------------------------------------------------